     United States Bankruptcy Court for the:

     Eastern                   District of Louisiana
                                         (State)
     Case number (If known): _ _ _ _ _ _ _ _ _ _ _ Chapter _7__                                                                                 D   Check if this is an
                                                                                                                                                    amended filing




Official Form 201
Voluntary Petition for Non.. lndividuals Filing for Bankruptcy                                                                                               04/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.     Debtor's name                           AAA PayCops.Com, Inc.



                                               Blue Lives Matter
2.     All other names debtor used
       in the last 8 years
       Include any assumed names,
       trade names, and doing business
       as names



3.     Debtor's federal Employer               8      1   -2      7   9    1 4       3
       Identification Number (EIN)



4.     Debtor's address                        Principal place of business                                  Mailing address, if different from principal place
                                                                                                            of business                                ·

                                               3801 Wesstbank Expressway
                                               Number        Street                                         Number      Street

                                                                                                             1864
                                                                                                            P.O. Box

                                               Harvey                           LA        70058             Marrero                      LA             70073
                                               City                            State      ZIP Code          City                        State          ZIP Code


                                                                                                            Location of principal assets, if different from
                                                                                                            principal place of business
                                               Jefferson
                                               County
                                                                                                            Number      Street




                                                                                                            City                        State          ZIP Code




s. Debtor's website (URL)


6.     Type of debtor
                                               ca Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               D Partnership (excluding LLP)
                                               D Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 1
 Debtor
                  AAA PayCops.Com, Inc.                                                            Case number (:(known), _ _ _ _ _ _ _ _ _ _ _ _ __
                 Name



                                         A. Check one:
7.    Describe debtor's business
                                         D Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                         D Single Asset Real Estate (as defined in ·11 U.S.C. § 101(5·1 B))
                                         0    Railroad (as defined in 11 U.S.C. § 101 (44))
                                         D Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                         D Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                         D Clearing Bank (as defined in 11 U.S.C. § 781 (3))
                                         ca None of the above
                                         B. Check all that apply:

                                         0    Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         D Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                              § 80a-3)
                                         D    Investment advisor (as defined in 15 U.S.C. § 80b-2(a){11))


                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              4     8    4       1
 s. Under which chapter of the           Check one:
      Bankruptcy Code is the
      debtor filing?                     ca Chapter?
                                         0    Chapter9
                                         D    Chapter 11. Check all that apply.
                                                             D    Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                                 insiders or affiliates) are less than $2,725.625 (amount subject lo adjustment on
                                                                 4101/22 and every 3 years after that).
                                                             D    The debtor is a small business debtor as defined in 11 U.S.C. § 101 (510). If the
                                                                 debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                 of operations, cash-flow statement, and federal income tax return or if all of these
                                                                 documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).

                                                             D   A plan is being tiled with this petition.

                                                             D   Acceptances of the plan were solicited prepetition from one or more classes of
                                                                 creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             D   The debtor is required to file periodic reports (for example, 1OK and 1 OQ) with the
                                                             •   Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                 Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                 for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             D   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                 12b-2.
                                         D    Chapter 12

 s. Were prior bankruptcy cases          CJ No
      filed by or against the debtor
      within the last 8 years?           D Yes.     District _ _ _ _ _ _ _ _ _ When _ _ _ _ _ _ Case number _ _ _ _ _ _ _ __
                                                                                    MMi DD/YYYY
       If more than 2 cases, attach a
       separate list.                               District _ _ _ _ _ _ _ _ _ When _ _ _ _ _ _ Case number _ _ _ _ _ _ _ __
                                                                                    MM/ DD/YYYY

 10. Are any bankruptcy cases            Cl   No
      pending or being filed by a
      business partner or an             D Yes.     Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship
      affiliate of the debtor?                      District ._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Vvhen
                                                                                                                               MM /   DD   /YYYY
       List all cases. If more than 1.
       attach a separate list.                      Case number, if known _ _ _ _ _ _ _ _ _ _ __
- - - - - - - - - - - - - - - - - - - - - - - - · -..·····-·-·····-····------------------------
     Official Form 201                         Voluntary Petition for Non-Individuals Fiiing for Bankruptcy                                 page 2
Debtor         AAA PayCops.Com, Inc.                                                               Case number (ifkno-.vf)) _ _ _ _ _ _ _ _ _ _ _ _ __
              Name




11.   Why is the case filed in this   Check all that apply:
      district?
                                      bJ   Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                           immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                           district.

                                      D    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.



12.   Does the debtor own or have     Q    No
      possession of any real          D Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                  D   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                  D   It needs to be physically secured or protected from the weather.

                                                  D   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                      attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                      assets or other options).

                                                  D   Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                  Where is the property?_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                              Number             Street




                                                                              City                                                         Slate          ZIP Code


                                                  Is the property insured?

                                                  0   No
                                                  D   Yes. Insurance agency _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                           Contact name

                                                           Phone




            Statistical and administrative information



13.   Debtor's estimation of          Check one:
      available funds                 D    Funds will be available for distribution to unsecured creditors.
                                      bJ   After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                      bJ   1-49                           0    1,000-5,000                                      0    25,001-50,000
14.   Estimated number of
      creditors
                                      0    50-99                          0    5,001-10,000                                     •    50,001-100,000
                                      0    100-199                        0    10,001-25,000                                    D    More than 100,000
                                      0    200-999



1s. Estimated assets
                                      •    $0-$50,000                     D $1,000,001-$10 million                              D    $500,000,001-$1 billion
                                      0    $50,001-$100,000               D $10,000,001-$50 miltion                             D    $1,000,000,001-$10 billion
                                      0    $100,001-$500,000              D $50,000,001-$100 million                            D    $10,000,000,001-$50 billion
                                      D    $500,001-$1 million            D $100,000.001-$500 million                           D    More than $50 billion

                                                                       ····························•················•· -----------·····················-----···············•..'-····-··


  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
Debtor        AAA PayCops.Com, Inc.                                                                 Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
              Name


                                        0     $0-$50,000                         D   $1,000,001-$10 million                 D    $500,000,001-$1 billion
1s. Estimated liabilities
                                        D S50,001-s100,ooo                       D   $10,000.001-$50 million                D    $1,000.000,001-$10 billion
                                        Q $100,001-$500,000                      D   $50,000,001-$100 million               D    $10,000,000,001-$50 billion
                                        D $500,001-$1 million                    D   $100,000,001-$500 million              D    More than $50 billion

           ------------------~---.,,_                                  _,_,,   _____________________ ____________                ,



            Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to "20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


11.   Declaration and signature of      rri   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                              petition.
      debtor

                                        ii    I have been authorized to file this petition on behalf of the debtor.

                                        o     I have examined the information in this petition and h ve a reasonable belief that the information is true and
                                              correct.


                                        I declare unCr penalty of perjury tha            e foregoing is true and correct.




                                                                                                              Sean Lewis
                                                                                                             Printed name




18. Signature of attorney
                                                                                                             Date
                                              Signature of attorney for debtor                                           MM      I DD /YYYY




                                              Printed name


                                              Firm name


                                              Number         Street


                                              City                                                               State               ZIP Code



                                              Contact phone                                                      Email address




                                              Bar number                                                         State




  Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page4
 Debtor Name    AAA PayCops.Com, Inc.
 United States Bankruptcy Court for the:   _E_a_s_t_e_r_n______ District of Louisiana
                                                                                (Slate)
 Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non.. lndividual Debtors                                                                                  12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature



         I am the president. another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


         Qi    Schedule AIB: Assets-Real and Personal Property (Official Form 206NB)

         0     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 2060)

         Qi    Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         i;J   Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         !:a   Schedule H: Codebtors (Official Form 206H)

         i;J   Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

         D     Amended Schedule


         D     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

         D     Other document that requires a declaration._ _ _ _ _ _ _ _ _ _ _ _ _ _~.-,,c__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




         I declare under penalty of perjury that the foregoing is tru


        Executed on        09/09/19
                           MMiDD/YYYY



                                                                  Sean Lewis
                                                                 Printed name


                                                                  Member
                                                                 Position or relationship to debtor



Official Form 202                             Declaration Under Penalty of Perjury for Non-Individual Debtors
West Jefferson Industrial Medicine
107 Wall Boulevard, Suite A
Terrytown, LA 70056


American Insurance Brokers, Inc.
Post Office Box 1255
Mandeville, LA 70471


Walker Automotive & Transmission
6819 4th Street
Marrero, LA 70072


Taylor & Associates
20 3rd Street, Suite 209
Winter Haven, FL 33880


John J. Jerue Truck Broker, Inc.
Post Office Box 33080
Lakeland, FL 33807


Corporate Filings, LC
30 North Gould Street
Suite 7001
Sheridan, WY 82801


Tenth Judicial Circuit In and For
Polk County Florida
255 North Broadway Avenue
Bartow, FL 33830


United States Department of Transportation
Steven B. Farbman, Adjudications Counsel
Sixth Floor, West Bldg. MC-CC Room W63-403
1200 New Jersey Avenue, SE
Washington, DC 20590
Federal Motor Carrier Safety Administration
Attn: Enforcement Program Technician
Southern Service Center
1800 Century Boulevard, Suite 1700
Atlanta, GA 30345
